976 F.2d 47
298 U.S.App.D.C. 99
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Denise Renee SMITH, Appellant.
No. 91-3261.
United States Court of Appeals, District of Columbia Circuit.
Sept. 16, 1992.

Before BUCKLEY, SENTELLE and KAREN LeCRAFT HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.   Sufficient evidence existed to convict appellant of possession with intent to distribute five grams or more of a mixture and substance containing cocaine base.   Viewing the evidence in the light most favorable to the government, and recognizing that it is within the jury's province to determine credibility and weigh the evidence,  see United States v. James, 764 F.2d 885, 889 (D.C.Cir.1985), we conclude that a reasonable jury could have found that appellant was in constructive possession of the drugs found under the bed in her bedroom.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.